Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Boeing Co (JP 2014-096145) (Submitted by Applicants) (Machine translation provided by Examiner) (hereinafter "Boeing").
 	Regarding claim 1, Boeing discloses a management monitoring system, comprising: 
a real-time detection device configured to detect a state of target equipment and an instruction output from a central control device configured to input a control instruction to the target equipment (Par. 34: Behavior attribute input application 120 may provide an input training example of an input to one or more network integration control system 110 and may receive a data output generated by one or more network integration control systems 110 in response to an input. The behavior attribute input application 120 may pass the received output to the behavior input/classifier correlator application 125. Please also see Par. 44); 
and a management monitoring device configured to acquire information from the real-time detection device (Pars. 34, 35, 45), 
wherein the management monitoring device includes an analysis unit configured to simulate the state of the target equipment, with models of the target equipment and the central control device (Pars. 34 and 35, 45),
 and a determination unit configured to determine whether an abnormality has occurred in the target equipment, by comparing a result calculated by the analysis unit with information acquired from the real-time detection device (Par. 46: output generated by the behavior model 
wherein the analysis unit simulates the state of the target equipment, using the latest information detected by the real-time detection device, and the determination unit determines whether an abnormality has occurred in the target equipment, by comparing a result calculated by the analysis unit using the latest information with the latest information detected by the real-time detection device (Pars. 46-48: output generated by the behavior model application 165 is forwared to the abnormal behavior classifier application 170, the abnormal behavior classifier application 170 interprets the results of the behavior model application 165 and determine the result is abnormal. One or more outputs collected from the network integration control system during real-time operation are compared to one or more outputs collected during the training process. When a deviation between one or more outputs collected from an integration control system during real-time operation and one or more outputs collected during a training process exceeds a threshold, an anomaly is characterized). 
Regarding claim 2, Boeing discloses wherein the management monitoring device is installed in a facility where the target equipment is installed (Pars. 4-7).
Regarding claim 3, Boeing discloses wherein the determination unit updates an abnormality determination threshold, based on the information on the real-time detection device (Pars. 46, 47).
Regarding claim 4, Boeing discloses wherein the analysis unit calculates the instruction output from the central control device, based on the state of the target equipment, and  4the determination unit determines whether an abnormality has occurred in the central control device, 
Regaridng claim 5, wherein the management monitoring device further includes an accumulation unit configured to accumulate previous information detected by the real-time detection device, and the determination unit determines whether an abnormality has occurred in the target equipment, by comparing the previous information accumulated in the accumulation unit with current information detected by the real-time detection device (Pars. 46-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	June 4, 2021